Case 3:14-cv-01964-RDM-CA Document 69 Filed 07/14/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAMIEN M. SCHLAGER, Civil No. 3:14-cv-1964
Petitioner . (Judge Mariani)
; .
BRIAN V. COLEMAN, et ai.,
Respondents
L ” ORDER
AND NOW, this 4, of July, 2020, upon consideration of Petitioner's
motion (Doc. 42) for discovery, and for the reasons set forth in the Memorandum of the

same date, IT IS HEREBY ORDERED THAT the motion (Doc. 42) is DENIED.

 

 

Robert D. Magiani
United States District Judge
